— Appeal by defendant, as limited by his motion, from three sentences of the County Court, Suffolk County, all imposed April 12, 1979, upon resentence. Application by defendant, inter alia, to extend his time for taking an appeal from a further sentence of the same court imposed March 29, 1979. Sentences affirmed. No opinion. Application denied (see CPL *642460.30, subd 1). This case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). Gulotta, J. P., Cohalan, Margett and Martuscello, JJ., concur.